UNlTED STATES DISTRICT COURT
l\/llDDLE DlSTRlCT OF FLOR|DA
TAl\/lPA DlVlSlON

uNiTEo srATEs or= AiviERicA, _
v. cAsE No. 3;12-cR-83_T!17MAP

CARLOS GOODl\/|AN.

ORDER

' This cause is before the Court on:

Dkt. 163 l\/lotion for Relief Pursuant to Sec. 2255 (f)(3)
or (f)(4) or in the Alternative if the Court Deems l\/lotion for
Sentence Reduction Under Sec. 3582 (c)(2) or
the All Writs Act - Audita Querela

Defendant Car|os D. Goodman, mg s_e, seeks relief “from a sentence
exceeding his applicable guideline range." Defendant Goodman contends that
he is entitled to a de novo resentencing hearing without application of the career

offender enhancement.

Defendant Goodman argues that the Eleventh Circuit has held that his
prior “Fleeing and attempting to [E]lude” convictions Were not violent offenses
and may not be used under U.S.S.G. Sec. 4B1.1, and the remaining prior
convictions Were not controlled substance offenses under l\/lathis v.

United States, 136 S.Ct. 2243 (2016)(clarified that the modified categorical
approach does not apply When the statute lists “diverse means of satisfying

a single element of a single crime).

Case No. 8:12-CR-83-T-17l\/lAP

l. Background

Defendant Goodman pleaded guilty to Counts 4 and 5 of the Superseding
lndictment. (Dl<ts. 94, 98). Both Counts charge violations of 21 U.S.C. Secs.
841 (a)(1), 841 (b)(1)(A), and 846:

4: Conspiracy to Possess With lntent to Distribute 5 kilograms or more of
Cocaine
5: Conspiracy to Possess With lntent to Distribute 280 Grams or l\/lore of

Cocaine Base.

Defendant Goodman Was sentenced on l\/larch 22, 2013. (Dkts. 111, 118).
Defendant’s sentence included 262 months imprisonment on each Count, to run
concurrently, and 120 months of supervised release on each Count, to run
concurrently; the fine Was Waived, and a $100 special assessment fee Was

imposed for each Count.

Prior to Sentencing, the Government filed its lnformation and Notice of Prior
Convictions. (Dkt. 17). The Government later filed its Amended lnformation and

Notice of Prior Convictions. (Dl<t, 108). The Amended lnformation provides:

4. On or about August 2, 2000, the defendant Was convicted of
Possession of Cocaine With lntent to Se|| or Deliver, in the Circuit
Court, Thirteenth Judicial Circuit, in and for Hillsborough County, in
case number 98-CF-O13062, in violation of the laws and statutes of
the State of Florida.

5. Said conviction is a prior conviction Within the meaning of Title 21,
United States Code, Section 851, Which mandates an increased
sentence under Title 21, United States Code, Section 841(b).

Case NO. 8212-CR-33-T-17MAP

The 2012 Guidelines l\/lanual, incorporating all guidelines ,
amendments, was used to determine Defendant Goodman’s offense
level. Defendant Carlos D. Goodman was sentenced as a “Career Offender.”

The Presentence lnvestigation Report provides:

32. Chapter Four Enhancements: The defendant is a career offender as
defined in USSG § 4B1.1. He was 35 when he committed the offense.

The offenses of conviction are controlled substance offenses, and the
defendant has at least two prior felony convictions of either.a crime of
violence or a controlled substance offense:

(a) Possession of Cocaine with lntent to Sell or Deliver, Hillsborough
County Circuit Court, Case No. 98CF13062, a felony controlled
' substance offense, sentenced on August 2, 2000;

(b) Possession of Cannabis with lntent to Sell or Deliver, Hillsborough
County Circuit Court, Case No. 990F4949 , a felony controlled
substance offense, sentenced on August 2, 2000;

(c) Possession of Cocaine with lntent to Sell or Deliver, Hillsborough
County Circuit Court, Case No. 020F2085 , a felony controlled
substance offense, sentenced on l\/larch 28, 2003 ;`

(d) Aggravated Fleeing to Elude and Burglary of a Dwelling, Hillsborough
County Circuit Court, Case No. 04CF7502, felony crimes of violence,
sentenced on October 13, 2004; and

(e) Fleeing and Attempting to Elude a Police Officer, Hillsborough County
Circuit Court, Case No. 09CF17305, a felony crime of violence,
sentenced on June 30, 2010.

The Addendum to the PSR includes Defendant Goodman’s objection to

Paragraph 32(e), the career offender predicate Defendant’s objection states:

For the purpose of preserving the record, the defendant objects to
the classification of simple [fleeingj and eluding, in violation of F.S.
316.1935(1), as a crime of violence. The defendant recognizes that
current precedent holds that the simple fleeing and eluding statute
at issue qualifies as a crime of violence for purposes of the USSG

3

Case No. 8:12-CR-83-T-17MAP

Sec. 4B1.1 enhancement however, the defendant objects in good
faith and for record preservation purposes The defendant also
recognizes that, in light of the other convictions set forth in paragraph
32, the instant objection would have no bearing on the application

of USSG Sec. 4B1.1 in this case.

ln the Addendum, Probation responds:

The probation office recommended that the defendant be
categorized as a career offender based on five prior felony
convictions of either a controlled substance offense or a crime of
violence

While the Eleventh Circuit has not ruled squarely on subsection

(1) of F.S. 316.1935, the statute under which the defendant previously
was convicted in this case, the Court has noted that there are sound
reasons to conclude, as the Supreme Court did in Sykes, that any
form of intentional flight from a police officer presents powerful

risks comparable to those presented in the ACCA’s enumerated
crimes. Id.

Based on the logic in both Sykes (Svkes v. United States, 131 S.Ct.
2267 (2011)) and Petite (United States v. Petite, 703 F.3d 1290, 1295
(11th Cir. 2013), the probation office believes that a conviction under
F.S. Sec. 318.1935(1) should be categorized as a “crime of violence.”

At sentencing, the Court overruled Defendant Goodman’s objection
Defendant Goodman also made an oral motion for variance to 240 months
mandatory minimum imprisonment pursuant to 18 U.S.C. Sec. 3553(a)(1)-(7).
(Dkt. 118). The Court denied Defendant’s l\/lotion. (Dkt. 117).

The Government moved to dismiss Counts 1, 2 and 3 of the Superseding
lndictment, and all Counts of the underlying lndictment. (Dkt. 112). The Court
granted the l\/lotion. (Dkt. 113).

Case No. 8:12-CR~83-T-17l\/l/-\P

/-\fter sentencing, Defendant Goodman did not pursue an appeal
Defendant Goodman filed a Sec. 2255 Petition (Case No. 8:14-CV~1853-T-
17l\/lAP). (Dkt. 149). The Court denied the Petition as time-barred (Dkt. 150).
An Amendment 782 l\/lemorandum was filed by Probation, which states that
Defendant Goodman is not eligible for a reduction; Defendant Goodman was

sentenced as a career offender, and a mandatory minimum term was imposed.

The Federal Defender’s Office filed a Notice that the requirements imposed
by the Amendment 782 Omnibus Order have been fulfilled. (Dkt. 180). Defendant
Goodman was notified that Defendant Goodman could pursue a B§e_ motion to

reduce sentence under Amendment 782.

Defendant Goodman filed a second Sec. 2255 Petition (Case No. 8:17-CV-
1305-T~17l\/lAP). (Dkt. 164). ln the Petition, Defendant Goodman challenged the
validity of his sentence in the criminal cased based on l\/lathis v. U.S., 138 S.Ct.
2243 (2016) (holding that: 1) a prior conviction does not qualify as the generic form

of a predicate violent felony offense listed in the ACCA if an element of the offense
7 o_f the crime of conviction is broader than an element of the generic offense because
the crime of conviction enumerates various alternative factual means of satisfying
a single element, abrogating United States v. Ozier, 796 F.3d 597, and United
States v. Trent, 787 F.3d 1046, and 2) lowa’s burglary statute had a broader
locational element than generic burglary). The Court denied the Petition, noting
that Defendant Goodman is precluded from pursuing a second or successive
petition without permission from the Eleventh Circuit Court of Appeals; this Court
lacks jurisdiction to review Defendant Goodman’s motion to vacate until the
Eleventh Circuit grants Defendant Goodman permission to file a second or
successive motion to vacate, (Dkt. 186).

Case No. 8:12-CR-83-T-17l\/lAP

ll. Discussion

A. Sec. 2255

Under AEDPA, the basis for a second or successive 2255 motion is
governed exclusively by statute §e_§ 28 U.S.C. Secs. 2244(b) and
2255(h). There are only two ways a federal court obtains jurisdiction to consider
whether or not to disturb the finality of a criminal judgment challenged

by a second or successive Sec. 2255 motion:

Sec. 2255(h) requires a panel of the Court of Appeals to

certify that the motion involves:

1. Newly discovered evidence that would establish that
no reasonable fact-finder would have found the movant guilty
of the offense, or

2. A new rules of constitutional law made retroactive by the
Supreme Court.

1. sec. 2255 (r)(s)

Sec. 2255 (f)(3) provides:

(f) A 1-year period of limitation shall apply to a motion under this section
The limitation period shall run from the latest of~

(3) the date on which the right asserted was initially recognized by the
Supreme Court, if that right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review;

Case No. 8:12-CR-83-T-17l\/lAP

Defendant Goodman asserts that Defendant is filing a timely Sec. 2255

motion under Descamps/l\/lathis.

A movant filing his first Sec. 2255 motion is entitled to retroactive
application of Descamps, 133 S. Ct. 2278 (2013)(modified categorical
approach available when statute of conviction contains divisible elements).

ln re Griffin, 823 F.3d 1350, 1358 (11th Cir. 2018).

However, this is not Defendant Goodman’s first Sec. 2255 motion, but
is a successive motion which has not been certified by the Eleventh Circuit Court of

Appeals.

Descamps and lVlathis are “old rules” Which apply on direct and collateral
review. An “old rule” clarifies precedent that existed at the time of the conviction or

sentencing Under AEDPA, Descamps and l\/lathis are not retroactive for the purpose

 

of a second or successive 2255 because they are not new rules of constitutional law

made retroactive by the Supreme Court.

After consideration, the Court denies Defendant Goodman’s motion as to
this issue The Court does not have jurisdiction to rule on it. Defendant Goodman’s
initial Sec. 2255 l\/lotion was denied, and Defendant Goodman has not obtained

certification from the Eleventh Circuit Court of Appeals as to a successive l\/lotion.

2. sec. 2255 (r)(4)

Sec. 2255 (f)(4) provides;

Case NO. 8112-CR-83-T-17MAP

(f) A 1-year period of limitation shall apply to a motion under this section.
The limitation period shall run from the latest of--

(4) the date on which the facts supporting the claim or claims presented
could have been discovered through the exercise of due diligence

Defendant Goodman raised only one objection at sentencing, and that
objection was asserted as to Defendant’s prior “fleeing and eluding” conviction.
Defendant Goodman recognized at sentencing that the other prior

convictions were sufficient to establish Defendant’s career offender status.

Because Defendant Goodman did not object to other factual findings
underlying Defendant’s sentence Defendant was deemed to admit the
factual findings underlying Defendant’s sentence U.S. v. Shelton, 400 F.3d
1325 (11th Cir. 2005).

Defendant Goodman did not appeal his sentence Neither of the two
exceptions to the procedural default rule, 1) cause and actual prejudice and

2) actual innocence are present here

Defendant Goodman’s initial Sec. 2255 l\/lotion was denied, and Defendant
Goodman has not obtained certification from the Eleventh Circuit Court
of Appeals as to a successive l\/lotion. After consideration, the Court denies

Defendant Goodman’s l\/lotion as to this issue for lack ofjurisdiction.

5. 18 u.s.c. sec. 3582(0)(2)

Case NO. 8:12-CR-83-T-17|\/IAP

18 U.S.C. Sec. 3582(0)(2) provides:

(c) l\/lodification of an imposed term of imprisonment.--The court may
not modify a term of imprisonment once it has been imposed except that-

(2) in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission pursuant to 28 U.S.C.
994(0), upon motion of the defendant or the Director of the Bureau of
Prisons, or on its own motion, the court may reduce the term of
imprisonment after considering the factors set forth in section 3553(a)

to the extent that they are applicable if such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.

Defendant Goodman is not a defendant who has been sentenced to a
term of imprisonment based on a sentencing range which has been subsequently

lowered by the Sentencing Commission.

Defendant Goodman’s base offense level was initially determined by the
amount of drugs (1873.2 kilograms); then the career offender enhancement was
applied, then Defendant’s total offense level was adjusted for acceptance of
responsibility

At the time of sentencing, Defendant Goodman objected only to the use of
the “fleeing and eluding” conviction. Defendant Goodman has other convictions
that would have been sufficient for the application of the career offender

enhancement

Case No. 8112-CR-83-T-17l\/1AP

After consideration, the Court denies Defendant Goodman’s l\/lotion as

to this issue
4. Writ of audita querela

ln criminal cases, a writ audita querela is available where there is a legal,
versus equitable objection to a conviction that has arisen subsequent to the
conviction and is not redressable pursuantto another post-conviction remedy.
United States v. l\/lorqan, 348 U.S. 502 (1954).

However, the writ of audita querela may not be used 4to circumvent the
limitations of filing motions to vacate United States v. Holt, 417 F.3d 1172, 1175
(11th Cir. 2005); U.S. v. Davis, 352 Fed. Appx. 314 (11th Cir. October 29,
2009)(unpublished)(proper avenue of relief for challenge to sentence for purported
improper enhancement was motion to vacate set aside or correct sentence).
Further, a defendants knowing and voluntary waiver of his right to appeal a
sentence applies to petitions for a writ of audita querela. U.S. v. l\/lasilotti,

585 Fed. Appx. 837 (11th Cir. l\/lay 12, 2014)(unpublished)(knowing and
voluntary waiver enforceable against claims based on subsequent changes in the law);

Defendant Goodman entered into a Plea Agreement that includes an
appeal waiver. Defendant Goodman has previously challenged his sentence
through Sec. 2255 l\/lotions, which have been denied '

After consideration, the Court denies Defendant Goodman’s l\/lotlon

as to this issue Accordingly, it is

10

Case NO. 8112-CR-83-T-17l\/IAP

ORDERED that M se Defendant Carlos Goodman’s l\/lotion For Relief
Pursuant to Sec. 2255 (f)(3) or (0(4) or in the Alternative if the Court Deems
l\/lotion for Sentence Reduction Under Sec. 3582 (c)(2) or All Writs Act - Audita
Querela (Dkt. 183) is`denied.

DONE and ORDERED in Chambers in Tampa, Florida on thig§€§y of
October, 2018.

 
  

 

 

 

     
    

' K"' l"_ 22,22»-
W_`§""-"W/Z;.%Z?€;/.z 2;:2_2 /
` 2 "* 310 ‘ nev 223 222

       
 

\

 
 

Copies to;
All parties and counsel of record

E@ §§ Defendant:

Carlos Goodman
#58331-018

FCl Estill

P. O. Box 899
Estil|, SC 29918

ll

